48 So. 2d 797 (1950)
218 La. 198
STATE
v.
McDONALD.
No. 39901.
Supreme Court of Louisiana.
November 6, 1950.
Ponder & Ponder, Amite, for defendant-appellant.
Bolivar E. Kemp, Jr., Atty. Gen., M. E. Culligan, Asst. Atty. Gen., Joseph A. Sims, Dist. Atty., Hammond, Erlo J. Durbin, Asst. Dist. Atty., Denham Springs, for appellee.
FOURNET, Chief Justice.
The defendant, Golda Forrest McDonald, reserved numerous bills of exceptions during the course of her trial, conviction, and sentence on a charge of manslaughter, but having failed to present them to the trial judge for his signature and action prior to her appeal, there are no valid bills before this court, and, consequently, nothing for us to review since there are no errors patent on the face of the record. Articles 499, 542, and 545 of the Code of Criminal Procedure; State v. Carlson, 192 La. 501, 188 So. 155; State v. Owens, 210 La. 808, 809, 28 So. 2d 337; and State v. Brown, 214 La. 18, 36 So. 2d 624.
The conviction and sentence are affirmed.
PONDER, J., takes no part.